Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   February 21, 2017

The Court of Appeals hereby passes the following order:

A17I0141. CONNIE C. SANDERS v. MIGHTY OAK, LLC.

       A lawsuit was filed against defendant Connie C. Sanders to recover on a
promissory note. Sanders and third-party plaintiff, Mighty Oak, LLC, filed cross-
motions for partial summary judgment. The trial court granted Mighty Oak’s motion
and denied Sanders’ motion, finding that Sanders was liable under the note as a
matter of law. Sanders seeks interlocutory review of this ruling.
       Under OCGA § 9-11-56 (h), the grant of summary judgment on any issue or
as to any party is reviewable by direct appeal. See City of Demorest v. Town of Mt.
Airy, 282 Ga. 653, 654 n.1 (653 SE2d 43) (2007); Whiddon v. Stargell, 192 Ga. App.
826, 827-828 (386 SE2d 884) (1989). We will grant a timely application for
interlocutory appeal if the order complained of is directly appealable and the
applicant has not already filed a timely notice of appeal. See Spivey v. Hembree, 268
Ga. App. 485, 486 n.1 (602 SE2d 246) (2004). Accordingly, this interlocutory
application is hereby GRANTED. Sanders shall have ten days from the date of this
order to file a notice of appeal in the trial court. If she has already filed a timely notice
of appeal from the order at issue here, she need not file a second notice. The clerk of
the trial court is directed to include a copy of this order in the record transmitted to
the Court of Appeals.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         02/21/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.